Citation Nr: 1618984	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  15-40 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than January 2, 2013, for the grant of service connection for tinnitus.

2.  Entitlement to an effective date earlier than January 2, 2013, for the grant of service connection for hearing loss.

3.  Entitlement to an effective date earlier than February 7, 2013, for the grant of service connection for residuals, retained shrapnel 1st distal phalanx, left hand.

4.  Entitlement to an effective date earlier than February 1, 2013, for the grant of service connection for residuals, shrapnel, 2nd interphalangeal joint, left hand.

5.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

6.  Entitlement to an initial compensable rating for hearing loss.

7.  Entitlement to an initial compensable rating for residuals, retained shrapnel 1st distal phalanx, left hand.

8.  Entitlement to an initial compensable rating for residuals, shrapnel, 2nd interphalangeal joint, left hand.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2013 rating decision of the Pittsburg, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

In October 2015, the Veteran reported loss of balance and a series of falls that he related to his service-connected hearing loss.  Should the Veteran wish to file a claim pertaining to this matter, he should file a claim on the proper standard VA form.


FINDINGS OF FACT

1.  The Veteran was separated from active service in February 1954.
 
2.  On January 2, 2013, the Veteran filed a claim of service connection for tinnitus and hearing loss.

3.  On January 15, 2013, the Veteran filed what can reasonably be construed as a claim of service connection for left hand disabilities.

4.  The Veteran's tinnitus is assigned a 10 percent rating, which is the maximum schedular rating authorized under Diagnostic Code 6260.

5.  The Veteran's hearing loss is productive of no more than Level II hearing acuity in each ear.

6.  Residuals, retained shrapnel 1st distal phalanx and 2nd interphalangeal joint, left hand, are productive of shrapnel residuals that do not result in scars; nerve involvement, such as numbness and cramping; degenerative changes; limitation of motion; or any functional loss, to include pain or weakness.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than January 2, 2013, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

2.  The criteria for entitlement to an effective date earlier than January 2, 2013, for the grant of service connection for hearing loss have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

3.  The criteria for entitlement to an effective date of January 15, 2013, but no earlier, for the award of service connection for residuals, retained shrapnel 1st distal phalanx, left hand, have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

4.  The criteria for entitlement to an effective date of January 15, 2013, but no earlier, for the award of service connection for residuals, shrapnel, 2nd interphalangeal joint, left hand, have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

5.  The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

6.  The criteria for an initial compensable rating for hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2015).

7.  The criteria for an initial compensable rating for residuals, retained shrapnel 1st distal phalanx, left hand, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5228 (2015).

8.  The criteria for an initial compensable rating for residuals, shrapnel 2nd interphalangeal joint, left hand, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5229 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The appeal arises from a disagreement with the initially assigned disability ratings and effective dates after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in December 2013 and September 2015.  In March 2016, by and through his duly authorized representative, the Veteran asserted that these examinations are inadequate for rating purposes.  The Veteran asserted that the December 2013 VA examination is inadequate because it has "become aged."  The Veteran asserted that the September 2015 VA examination is inadequate because "it failed to provide any evidence of a residual peripheral nerve disability associated with the tiny metallic densities of shrapnel found on imaging."

As to the Veteran's contention regarding the December 2013 VA examination, an examination does not become outdated after any arbitrary amount of time.  The duty to obtain a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the veteran's disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  A remand for a new examination of the Veteran's level of disability should be based upon a finding that there is an indication in the record that the condition has changed.  Conversely, if there is no affirmative indication that the condition has changed, then the case should be decided based upon the available evidence and a finding that there is no indication that the condition has changed since the last examination.  To that end, neither the Veteran nor the evidence provide any indication that his hearing loss or tinnitus have changed since the most recent VA examination in December 2013.  Absent any such evidence, the mere passage of time does not trigger the Board's duty to provide a new examination.  

As to the Veteran's contention regarding the September 2015 VA examination, the Board finds that the examiner expressly addressed whether the Veteran has a residual peripheral nerve disability associated with the tiny metallic densities of shrapnel found on imaging.  The examiner explained that imaging reveals that the location of the shrapnel is in the soft tissue without any bone, nerve, tissue, or muscle involvement.  The examiner further explained that given the location of the shrapnel, it is not possible to have nerve involvement.  Accordingly, the Veteran's assertion that the September 2015 VA examination is inadequate because "it failed to provide any evidence of a residual peripheral nerve disability associated with the tiny metallic densities of shrapnel found on imaging" lacks merit.

The Board finds that the December 2013 and September 2015 examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Earlier Effective Dates

a.  Legal Criteria and Background

The Veteran seeks earlier effective dates for the grant of service connection for tinnitus; hearing loss; residuals, retained shrapnel 1st distal phalanx, left hand; and residuals, shrapnel, 2nd interphalangeal joint, left hand.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

The effective date of an original award of direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see 38 C.F.R. § 3.155 (2014).  Although VA has amended the claims filing process to require the filing of proper standard forms, the "informal claim" provisions are for proper application given the time period in which the Veteran's claims were filed.

The Veteran served on active duty from February 1951 to February 1954.  Entitlement likely arose earlier than the established effective date as the Veteran had tinnitus, hearing loss, and left hand disabilities and they were determined to be related to in-service injuries.  However, the case turns on the date of receipt of the Veteran's claims as the effective date is the later of these two aspects of the claims.  Additionally, as the Veteran did not file a claim by February 1955, the effective date cannot be made the day following separation from service.

The Veteran contends that he is entitled to an effective date in 2003.  He reports that in 2003 he sought hearing aids from a VA Medical Center (VAMC) but was denied treatment due to his income.  See, e.g., Statement (July 27, 2015).  He asserts that he never received a formal rating decision with respect to his claim for hearing aids, and he has been unable to produce a copy of the claim.

The evidence shows that the Veteran exchanged correspondence with VA related to education benefits and the status of dependents throughout the 1950s, the last of which was received by VA on November 14, 1955.  A VAMC Patient Enrollment sheet shows that the Veteran was rejected in January 2003 and had a means test pending in November 2005.  A June 28, 2005, telephone control slip bears the remark "UPD."

Thereafter, on January 2, 2013, the Veteran submitted an informal claim for service connection for hearing loss.  On January 15, 2013, the Veteran submitted a written statement regarding the events that led to his hearing loss, which identified in-service injuries to his left hand.  On February 7, 2013, VA received the Veteran's Application for Compensation and/or Pension for hearing loss.  Aside from the VAMC Patient Enrollment sheet and the June 28, 2005, telephone control slip, the record is absent any evidence, including claims, treatment, or correspondence between November 14, 1955, and January 2, 2013.

b.  Left Hand Disabilities

As to the left hand disabilities, the earliest effective date that is warranted is January 15, 2013 compared to the current dates of February 7, 2013, and February 1, 2013.  This is so, because on January 15, 2013, the Veteran filed what can reasonably be construed as a claim of service connection for left hand disabilities as he discusses these problems and military service.  As this is the earliest correspondence pertaining to the left hand disabilities, no earlier effective date is permissible by the preponderance of the evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

c.  Hearing Loss and Tinnitus

As to tinnitus and hearing loss, the Board concludes that the earliest effective date that is warranted is the currently assigned date of January 2, 2013.  The rationale is that the January 2, 2013 claim is the earliest evidence of a claim of service connection for hearing loss, which, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), includes tinnitus when considering the relationship between the two and the Veteran's statements. 

An earlier date is not warranted by the preponderance of the evidence.  First, the record is absent any written communication related to hearing loss prior to the January 2, 2013, claim.  A written communication is one of the essential elements for any claim.  See Brokowski, 23 Vet. App. at 84; 38 C.F.R. § 3.155 (2014).  While the Veteran contends that a claim for hearing aids exists, he has not produced such record at any time during the pendency of the appeal.  There is a presumption of regularity that the RO would have date stamped any filed claim and associated it with the claims file.  This presumption has not been rebutted by clear evidence to the contrary the bare contention that a claim was submitted without more.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992). 

Second, even if, for the sake of argument, there was record of the Veteran's reported attempt to obtain medical treatment at a VAMC as early as 2003, the mere presence of medical treatment does not establish an intent to seek service connection.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (holding that the mere receipt of medical records could not be construed as an informal claim); see also Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006) ("[W]here there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.").

Significantly, the Veteran has consistently reported that in 2003 he only sought obtain hearing aids, that is, treatment for hearing loss, not disability compensation benefits.  See Statement (June 2, 2014) ("My original objective was to qualify for VA help in getting Hearing Aids at a reasonable cost."); Statement (March 2, 2015) ("I was after some help in obtaining hearing aids . . . .").  Additionally, neither the Patient Enrollment form, which suggests that the Veteran sought some form of treatment in January 2003 and November 2005, nor the June 28, 2005, telephone control slip, which bears only the remand "UPD", suggests that the Veteran sought service connection.

In sum, the Board finds that the January 2, 2013, claim of service connection for hearing loss is the earliest correspondence that meets the criteria for a claim of service connection for hearing loss and tinnitus.  This was more than one year after separation from service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than January 2, 2013 for the grant of service connection for hearing loss and tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Increased Ratings

a.  General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).

b.  Tinnitus

The Veteran seeks an initial rating in excess of 10 percent for tinnitus, which is rated under Diagnostic Code 6260.

Ten percent disabling is the maximum schedular rating available for tinnitus whether the sound is perceived in on ear, both ears, or in the head.  See 38 C.F.R. §4.87, Diagnostic Code 6260 (2015).  As there is no legal basis upon which to award separate schedular ratings for tinnitus in each ear or a higher schedular rating for tinnitus, the Veteran's claim for such a benefit is without legal merit.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); Sabonis v. Brown, 6 Vet. App. 426 (1994).

c.  Hearing Loss

The Veteran seeks an initial compensable rating for hearing loss.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

Although prior to the award of service connection, a May 1999 private audiological examination recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
5
10
60
60
34
100
LEFT
5
10
45
65
31
100

A September 2006 private audiological examination recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
10
25
55
75
41
96
LEFT
10
15
50
90
41
96

A December 2008 private audiological examination recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:



HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
15
55
70
75
54
96
LEFT
10
35
60
85
48
96

A November 2009 private audiological examination recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
20
40
45
65
43
88
LEFT
20
20
60
75
44
89

Applying the results of these private evaluations to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I in both ears for the first three and Level II hearing loss in both ears for the most recent evaluation.  The Board notes that there is no indication that the private evaluations used the VA-required Maryland CNC word list for the speech recognition score.  Nevertheless, even if those scores were based on that specific test, where hearing loss is at Level II in both ears, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

In connection with the hearing loss claim, a December 2013 VA audiological examination was provided.  The examiner noted that the Veteran's primary concerns were that he misses high frequencies; that he has difficulty hearing and discriminating speech in group settings and background noise; and that his wife comments that he listens to the television too loudly.  The recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
20
45
60
70
49
88
LEFT
20
35
60
85
50
90

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in both ears.

Where hearing loss is at Level II in both ears a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.  Accordingly, the evidence is not sufficient to demonstrate that the Veteran's hearing loss meets the criteria for a compensable rating during the pendency of the appeal.  38 C.F.R. § 4.85.

As the preponderance of the evidence is against the claim for an initial compensable rating for hearing loss; there is no doubt to be resolved; and an increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


d.  Residuals of Shrapnel in the Left Hand

The Veteran seeks an initial compensable rating for residuals, retained shrapnel 1st distal phalanx and 2nd interphalangeal joint of the left hand.

Residuals, retained shrapnel 1st distal phalanx, left hand, is currently rated under Diagnostic Code 5228, which provides that limitation of motion of the thumb (i) with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers warrants a zero percent rating, (ii) with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers warrants a 10 percent rating, and (iii) with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5228.

Residuals, shrapnel, 2nd interphalangeal joint, left hand, is currently rated under Diagnostic Code 5229, which provides that limitation of the index or long finger (i) with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees warrants a zero percent rating and (ii) with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

During the December 2013 VA examination the Veteran reported that he sustained shell fragment wounds to the left hand during service in 1951.  He reported that during the following four to five years after his injury, shrapnel pieces continued to fall out of this area of his skin.  The Veteran denied current pain, decreased range of motion, or scarring.  On physical examination, the examiner noted that there were no residual scars; limitation of motion; or functional loss, to include pain or weakness.  The examiner also reported that x-ray revealed soft tissue retained shrapnel to the left hand without bone, joint, muscle, or nerve involvement.

In May 2014, the Veteran reported numbness and periodic cramps in his left thumb and index finger.

In September 2015, a VA examiner opined that the Veteran's symptoms of numbness and cramps are not related to his service-connected left hand disabilities, but rather nonservice-connected carpal tunnel syndrome.  The examiner reiterated the December 2013 VA examiner's opinion that the service-connected shrapnel is in the soft tissue without any bone, nerve, tissue, or muscle involvement.  The examiner explained that given the location of the shrapnel retained in the distal digits, it is not possible to have nerve involvement that would cause numbness in the extremities.  The examiner also opined that degenerative changes in the left hand are not related to, caused by, or aggravated by the Veteran's service-connected left hand disabilities.  The examiner explained that imaging reveals that the location of the shrapnel is distal and superficial and would not affect any bone or joint.  The examiner opined that degenerative disease is more likely a result of normal biologic aging.

Initially, the Board finds that the Veteran is competent to report symptoms of numbness and cramping, which are within the realm of his personal experience.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran is not competent to render an opinion regarding the etiology of such symptoms, especially where, as here, such an opinion involves medically complex internal processes such as nerves and joint degeneration that are not discernible by mere personal observation or through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  

The competent medical evidence of record pertaining to the etiology of the Veteran's symptoms of numbness and cramping and the severity of his service-connected left hand disabilities consists of the December 2013 and September 2015 VA medical opinions that the disabilities do not involve bone, nerve or tissue or muscle.  Significantly, the September 2015 VA examiner explained that the Veteran's symptoms of numbness and cramping and degenerative changes are not related to the service-connected disabilities.  The opinions were rendered by medical professionals who reviewed the Veteran's file and supported their conclusions with reasoned analysis and who are qualified through education, training, or experience to offer medical opinions.  The medical opinions are afforded significant weight because they are factually accurate, fully articulated, and based on sound reasoning.

For these reasons, the Board concludes that the Veteran's left hand disabilities are only productive of shrapnel residuals that do not result in scars; nerve involvement, such as numbness and cramping; degenerative changes; limitation of motion; or any functional loss, to include pain or weakness.  As the rating criteria for the fingers that provide for a compensable rating have not been met, a higher initial rating is not warranted for either the left index finger or thumb disabilities.  Thus, the preponderance of the evidence is against the claims, there is no doubt to be resolved, and initial compensable ratings for the left hand disabilities are not warranted.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

e.  Extraschedular Ratings

Consideration has been given regarding whether the schedular rating is inadequate for these disabilities, requiring that the RO refer a claim to the Director of Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied here for any of the disabilities.  The Veteran's service-connected tinnitus and hearing loss are manifested by signs and symptoms such as ringing in the ears as well as difficulty hearing high frequencies and hearing and discriminating speech in group settings and background noise.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating criteria under Diagnostic Codes 6260, which contemplate ringing in the ears, and 6100, which contemplate hearing impairment.  As noted in the introduction, the Veteran may file a secondary claim of service connection if he believes his reported loss of balance is related to these disabilities.

The Veteran's service-connected left hand disabilities are productive of shrapnel residuals that do not result in scars; nerve involvement, such as numbness and cramping; degenerative changes; limitation of motion; or any functional loss, to include pain or weakness.  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating schedule under Diagnostic Codes 5228 and 5229 should they exist.  

Accordingly, referral for extraschedular consideration is not warranted as step one of Thun has not been met.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate such as hearing loss and tinnitus together, or the two left hand disabilities together, as detailed above.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).






	(CONTINUED ON NEXT PAGE)




ORDER

An effective date earlier than January 2, 2013, for the grant of service connection for tinnitus is denied.

An effective date earlier than January 2, 2013, for the grant of service connection for hearing loss is denied.

An effective date of January 15, 2013, but no earlier, for the grant of service connection for residuals, retained shrapnel 1st distal phalanx, left hand is granted, subject to the applicable regulations concerning the payment of monetary benefits.

An effective date of January 15, 2013, for the grant of service connection for residuals, shrapnel, 2nd interphalangeal joint, left hand is granted, subject to the applicable regulations concerning the payment of monetary benefits.

An initial rating in excess of 10 percent for tinnitus is denied.

An initial compensable rating for hearing loss is denied.

An initial compensable rating for residuals, retained shrapnel 1st distal phalanx, left hand, is denied.

An initial compensable rating for residuals, shrapnel, 2nd interphalangeal joint, left hand, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


